983 So. 2d 16 (2008)
Rashad S. OLIPHANT, Petitioner,
v.
STATE of Florida or John Rutherford, Sheriff, Respondents.
No. 1D07-4151.
District Court of Appeal of Florida, First District.
April 3, 2008.
Rehearing Denied June 12, 2008.
*17 Rashad S. Oliphant, pro se, Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
The petition for writ of mandamus or prohibition is denied as moot.
PADOVANO, LEWIS, and THOMAS, JJ., concur.